IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DAVID NOWAKOWSKI,                           : No. 53 WM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
E.E. AUSTIN AND SON, INC., AMTHOR           :
STEEL CO., CARRARA STEEL                    :
ERECTORS, INC., CH2M HILL                   :
ENGINEERS, INC.,GENERAL ELECTRIC            :
CO., UPMC, KNOX, MCLAUGHLIN,                :
GRONALL, AND SENNETT, P.C.,                 :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of October, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.